Per Curiam.
The substantial question in this case is whether defendant was entitled to an instructed verdict at the close of the trial. The action was for the breach of a contract for the purchase and sale of five carloads of potatoes and plaintiff had a verdict. We find in the record evidence sufficient to send the case to the jury upon all questions involved under the pleadings and conclude therefore, without discussion, that the court below properly refused to direct a verdict for defendant. The record presents no errors justifying a new trial.
Order affirmed.